--------------------------------------------------------------------------------

Exhibit 10.2.17


RESTRICTED STOCK UNIT AGREEMENT




THIS RESTRICTED STOCK UNIT AGREEMENT is made and entered into as March 12, 2010
by and between MGIC Investment Corporation, a Wisconsin corporation (the
“Company”), and Jeffrey H. Lane (the “Employee”).


INTRODUCTION


The Company is awarding Restricted Stock Units to the Employee under the MGIC
Investment Corporation 2002 Stock Incentive Plan (the “Plan”) and this
Agreement.


The parties mutually agree as follows:


1.             Award of RSUs. Subject to the terms and conditions set forth
herein, the Company awards the Employee 100,000 Restricted Stock Units, which
shall be the “RSUs” as such term is used in this Agreement.


2.             Restrictions.  RSUs may not be sold, transferred or otherwise
alienated or hypothecated.  The Company’s Common Stock, $1.00 par value (the
“Stock”), shall be delivered in settlement of the RSUs on a ratio of one share
of Stock for each RSU, and such Stock may be sold, transferred and otherwise
alienated or hypothecated except in the case of a Sale (as hereinafter defined)
as specifically provided in Paragraph 4(b), upon the occurrence of the
applicable Release Date determined as follows: the Release Date for 50,000 RSUs
shall be March 1, 2011; the Release Date for 25,000 RSUs shall be September 1,
2011; and the Release Date for 25,000 RSUs shall be March 1, 2012.


 
3.
Intentionally Omitted.



4.             Transfer After Release Date; Securities Law Restrictions; Holding
Period.


(a)           Except as otherwise provided in Paragraph 4(b) below, Stock issued
upon the applicable Release Date with respect to RSUs granted hereunder shall be
freely transferable by the Employee on the Release Date.


(b) The Employee agrees that, during the Holding Period, the Employee will not
make a Sale of the Holding Period Shares. “Holding Period” means a period
beginning on the Release Date and ending on the earlier of (i) the first
anniversary of the Release Date and (ii) the first date on which the Employee is
no longer subject to the reporting requirements of Section 16(a) of the Act (as
such term is defined in the Annex). “Holding Period Shares” means a number of
shares of Stock for which a Release Date shall occur that are released on such
Release Date equal to the lesser of (1) 25% of the aggregate number of RSUs that
are released on the Release Date and (2) 50% of the difference between (i) the
aggregate number of RSUs that are released on the Release Date and (ii) the
aggregate number of shares that are withheld to satisfy withholding tax
requirements under Paragraph 10(b) of this Agreement. “Sale” means a transfer
for value, except that, (i) the transfer to the Company of Holding Period Shares
in payment of the exercise price of an option granted to the Employee by the
Company shall not be a Sale if there is no Sale for the remainder of the Holding
Period of a number of shares of Stock received upon exercise of such option that
are not less than the number of Holding Period Shares so transferred in
connection with such exercise, and (ii) an involuntary transfer, including
Holding Period Shares converted in a merger, is not a Sale; it is understood
that neither a pledge nor a gift, including to an entity in which the Employee
has an interest (provided that in the case of such an entity, such entity does
not make a Sale for the remainder of the Holding Period), is a transfer for
value. At the option of the Company, an appropriate legend may be placed on
certificates for Stock noting the requirements to hold such Stock imposed by
this Paragraph 4(b). When such requirements terminate, the Employee shall be
entitled to have the foregoing legend removed from such certificates.

 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Intentionally Omitted.



(d)           Except as otherwise provided in the parenthetical in clause (ii)
of the definition of Sale, if a transfer that is not a Sale occurs, the Holding
Period for the shares involved in such transfer shall terminate at the time of
such transfer.


5.             Termination Without Cause Or For Good Reason. If the Employee’s
employment with the Company or any of its subsidiaries is terminated by the
Company without Cause (as defined below) or by the Employee with Good Reason (as
defined below), a Release Date shall be deemed to have occurred for all RSUs for
which a Release Date has not yet occurred and, except as otherwise provided in
Paragraph 4 hereof, all Stock deliverable on settlement of the RSUs shall be
freely transferable.


“Cause” for termination by Company of the Employee’s employment shall, for
purposes of this Agreement, be limited to: (i) the engaging by the Employee in
intentional conduct not taken in good faith which has caused demonstrable and
serious financial injury to Company, as evidenced by a determination in a
binding and final judgment, order or decree of a court or administrative agency
of competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal) which
substantially impairs the Employee’s ability to perform his duties or
responsibilities; and (iii) continuing willful and unreasonable refusal by the
Employee to perform the Employee’s duties or responsibilities (unless
significantly changed without the Employee’s consent).


“Good Reason” for termination by the Employee of his employment with the Company
shall, for purposes of this Agreement, be limited to Employee’s resignation from
the Company within thirty (30) days of the occurrence of any of the following
events: (a) a reduction in Employee’s base salary below $700,000 per year; (b) a
failure to issue, within ten (10) days after the applicable Release Date, any
Stock to be issued hereunder; or (c) a required relocation of Employee’s primary
place of employment by more than fifty (50) miles from the location in effect as
of the date of this Agreement; provided, however, that item (b) shall constitute
Good Reason only if Employee provides ten (10) days advance written notice to
Company of his intention to resign for Good Reason and Company fails to issue
such shares within ten (10) days following receipt of such notice.

 
-2-

--------------------------------------------------------------------------------

 
 
6.             Other Terminations.  If the Employee’s employment with the
Company and all of its subsidiaries is terminated prior to March 1, 2012 on
account of (i) his death or disability, (ii) termination by the Company and all
subsidiaries thereof, with Cause or (iii)  termination by the Employee without
Good Reason, then all RSUs shall be forfeited to the Company on the date of such
termination unless the Management Development, Nominating and Governance
Committee of the Company’s Board of Directors  (the “Management Development
Committee”) or other Committee of such Board administering the Plan (the
Management Development Committee or such other Committee is herein referred to
as the “Committee”) determines, on such terms and conditions, if any, as the
Committee may impose, that all or a portion of the Stock deliverable on
settlement of RSUs shall be released to the Employee and the restrictions of
Paragraph 2 applicable thereto shall terminate. Absence of the Employee on leave
approved by a duly elected officer of the Company, other than the Employee,
shall not be considered a termination of employment during the period of such
leave.


The Release Date for the RSUs may occur on multiple dates, each of which is a
Release Date for the number of RSUs determined as provided in Paragraph
2.  Hence, any forfeiture of RSUs applies only to the RSUs for which a Release
Date had not yet occurred on the date of forfeiture.  The preceding sentence has
been included in this Agreement for the purpose of avoiding any doubt that the
result described in the preceding sentence would occur; therefore, such result
will occur under prior agreements awarding restricted stock or RSUs to the
Employee even though a comparable provision is not included in such agreements.


 
7.
Intentionally Omitted.



 
8.
Intentionally Omitted.



9.             Rights of RSUs.  RSUs represent only the right to receive as
Stock on the terms provided herein.  Except to the extent forfeited as provided
herein, on a Release Date, the applicable RSUs shall be settled by the issuance
(or transfer from treasury) of shares of Stock and certificates for such Stock
shall be delivered to the Employee.  The Employee with respect to RSUs shall
have no rights as a holder of Stock, including the right to vote or to receive
dividends, until certificates for such Stock are actually delivered in
settlement of the RSUs.  Notwithstanding the preceding sentence, on the next
Payroll Date (as defined below) after each Release Date, the Company shall make
a payment in cash equal to the aggregate amount that would have been paid as
dividends on the shares of Stock issued or transferred in settlement if such
shares had been outstanding on each dividend record date on and after the date
of this Agreement and prior to the date on which such Shares are issued (or
transferred from treasury). “Payroll Date” means a date on which the Company or
a subsidiary makes a bi-weekly payment of wages to the Employee.

 
-3-

--------------------------------------------------------------------------------

 
 
10.           Tax Withholding.  (a)  It shall be a condition of the obligation
of the Company to deliver Stock in settlement of RSUs, and the Employee agrees,
that the Employee shall pay to the Company upon its demand, such amount as may
be requested by the Company for the purpose of satisfying its liability to
withhold federal, state, or local income or other taxes incurred by reason of
the award of the RSUs or the delivery of Stock in settlement of RSUs.


(b)           If the Employee does not satisfy the withholding obligations prior
to the Tax Date (as defined below) by paying sufficient cash to the Company or
transferring ownership of a sufficient number of other shares of Stock to the
Company as provided in Paragraph 10(c), then the withholding tax requirements
arising from the settlement of RSUs in Stock shall be satisfied through a
withholding by the Company of shares of Stock that would otherwise be delivered
to the Employee.  In such event, the Company shall withhold that number of
shares of Stock that would otherwise be delivered in settlement of RSUs having a
Fair Market Value (as such term is defined in the Plan) on the day prior to the
Tax Date equal to the amount required to be withheld as a result of the
settlement of RSUs in Stock.  As used herein, “Tax Date” means the date on which
the Employee must include in his gross income for federal income tax purposes
the fair market value of the Stock delivered in settlement of the RSUs.


(c)           If the Employee desires to use cash or other shares of Stock to
satisfy the withholding obligations set forth above, the Employee must:  (i)
make an election to do so in writing on a form provided by the Company, (ii)
deliver such election form to the Company by the deadline specified by the
Company, and (iii) deliver to the company the required cash or other shares of
Stock having a Fair Market Value on the Tax Date (as defined above) equal to the
amount required to be withheld.


11.           Adjustments in Event of Change in Stock.  In the event of any
change in the outstanding shares of Stock (“capital adjustment”) for any reason,
including but not limited to, any stock splits, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event which, in the judgment of the Committee, could
distort the implementation of the award of RSUs or the realization of the
objectives of such award, the Committee shall make such adjustments in the
shares deliverable on settlement of RSUs, or in the terms, conditions or
restrictions of this Agreement as the Committee deems equitable, except that (i)
in the event of any stock split, reverse stock split, stock dividend,
combination or reclassification of the Stock that occurs after the date of this
Agreement (collectively, “future capital adjustment”), the number of RSUs shall
be proportionally adjusted for any increase or decrease in the number of
outstanding shares resulting from such future capital adjustment, any such
adjustment rounded down to the next lower whole share, and (ii) if there is any
other adjustment by the Committee applicable to RSUs held by persons other than
the Employee, such adjustment shall also be made for the RSUs subject to this
Agreement.

 
-4-

--------------------------------------------------------------------------------

 
 
12.           Change in Control.  If a “Change in Control of the Company” (as
defined in the Annex attached hereto) occurs, notwithstanding anything herein, a
Release Date shall be deemed to have occurred for all RSUs on the date of the
Change in Control of the Company.  The Employee agrees that such Annex may be
amended by the Company on one or more occasions without the consent or approval
of the Employee if in the determination of the Committee such amendment is
necessary or appropriate to conform the provisions of such Annex to Treasury
Regulation 1.409A-1 et seq. or any position published by the IRS with respect to
Section 409A of the Internal Revenue Code of 1986, as amended.  The right of the
Company to make such an amendment does not depend on whether the RSUs are
subject to such Section but will enable the Company to have uniform provisions
governing a change of control among all agreements having such change of control
provisions, including those under which compensation is subject to such
Section.  Any such amendment will become effective upon notice to the
Employee.  The Company will seek to give the Employee notice of an amendment
with reasonable promptness after the Committee has approved the amendment.


13.           Powers of Company Not Affected; No Right to Continued Employment.


(a)           The existence of the RSUs shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any combination,
subdivision or reclassification of the Stock or any reorganization, merger,
consolidation, business combination, exchange of shares, or other change in the
Company’s capital structure or its business, or any issue of bonds, debentures
or stock having rights or preferences equal, superior or affecting any Stock to
be issued in settlement of RSUs or the rights thereof, or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.  The determination of the Committee as to any
such adjustment shall be conclusive and binding for all purposes of this
Agreement.


(b)           Nothing herein contained shall confer upon the Employee any right
to continue in the employment of the Company or any subsidiary or interfere with
or limit in any way the right of the Company or any subsidiary to terminate the
Employee’s employment at any time, subject, however, to the provisions of any
agreement of employment between the Company or any subsidiary and the
Employee.  The Employee acknowledges that a termination of his or her employment
could occur at a time before which the restrictions referred to in Paragraph 2
above have lapsed, resulting in the forfeiture of the RSUs by the Employee,
unless otherwise provided herein.  In such event, the Employee will not be able
to realize the value of the Stock that underlies the RSUs nor will the Employee
be entitled to any compensation on account of such value.


14.           Intentionally Omitted.


15.           Miscellaneous.  (a) This Agreement shall be governed and construed
in accordance with the laws of the State of Wisconsin applicable to contracts
made and to be performed therein between residents thereof.


(b)           The waiver by the Company of any provision of this Agreement shall
not operate or be construed to be a subsequent waiver of the same provision or
waiver of any other provision hereof.

 
-5-

--------------------------------------------------------------------------------

 
 
(c)           The RSUs shall be deemed to have been awarded pursuant to the Plan
and the action of the Committee authorizing such awards, which Committee action
was part of the action taken by the Company’s Board of Directors to approve the
award of the RSUs; as a result, such awards are subject to the terms and
conditions of the Plan. In the event of any conflict between the terms hereof
and the provisions of the Plan, the provisions of the Plan shall prevail.  Any
and all terms used herein, unless specifically defined herein shall have the
meaning ascribed to them in the Plan.  A copy of the Plan is available on
request of the Employee made in writing or by e-mail to the Company’s Secretary.


(d)           Any notice, filing or delivery hereunder or with respect to RSUs
shall be given to the Employee at either his usual work location or his home
address as indicated in the records of the Company, and shall be given to the
Committee or the Company at 250 East Kilbourn Avenue, Milwaukee 53202,
Attention: Chief Executive Officer.  All such notices shall be given by first
class mail, postage pre-paid, or by personal delivery.


(e)           This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Employee and the personal representative(s) and heirs of
the Employee, except that the Employee may not transfer any interest in any
RSUs.


(f)           As a condition to the grant of the RSUs, the Employee must execute
an agreement not to compete in the form provided to the Employee by the Company.


(g)           Paragraph 15(g) of the Restricted Stock Unit Agreement dated as of
January 28, 2010 by and between the Company and the Employee is incorporated
herein as if set forth herein in its entirety.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee has hereunto affixed his hand and
seal, all as of the day and year set forth above.





   
MGIC INVESTMENT CORPORATION
             
By:
/s/ Ralph J. Gundrum
     
Title:
Assistant Secretary
           
Sign Here:
ð
 
/s/ Jeffrey H. Lane
(SEAL)
   
Name:
Jeffrey H. Lane
 



 
-6-

--------------------------------------------------------------------------------

 
 
ANNEX


Definition of “Change in Control of the Company” and Related Terms


1              Change in Control of the Company.  A “Change in Control of the
Company” shall be deemed to have occurred if an event set forth in any one of
the following paragraphs shall have occurred:


(i)          any Person (other than (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under any employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after July 22, 1999, pursuant to express authorization
by the Board of Directors of the Company (the “Board”) that refers to this
exception) representing more than 50% of the total fair market value of the
stock of the Company or representing 50% or more of the total voting power of
the stock of the Company; or


(ii)     during any 12 consecutive month period, the following individuals cease
for any reason to constitute a majority of the number of directors of the
Company then serving:  (A) individuals who, on July 22, 1999, constituted the
Board and (B) any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A under the Act) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then still in office who either were directors on July
22, 1999, or whose initial appointment, election or nomination for election as a
director which occurred after July 22, 1999 was approved by such vote of the
directors then still in office at the time of such initial appointment, election
or nomination who were themselves either directors on July 22, 1999 or initially
appointed, elected or nominated by such majority vote as described above ad
infinitum (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
shall not be Continuing Directors for purposes of this Agreement until after
such individuals are first nominated for election by a vote of at least a
majority of the then Continuing Directors and are thereafter elected as
directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change in Control of the
Company, the subsequent qualification of such persons as Continuing Directors
shall not alter the fact that a Change in Control of the Company occurred; or

 
 

--------------------------------------------------------------------------------

 
 
(iii)        a merger, consolidation or share exchange of the Company with any
other corporation is consummated or voting securities of the Company are issued
in connection with a merger, consolidation or share exchange of the Company (or
any direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than (A) a merger, consolidation or share exchange
which would result in the voting securities of the Company entitled to vote
generally in the election of directors outstanding immediately prior to such
merger, consolidation or share exchange continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof entitled to vote generally in the election of directors of such
entity or parent outstanding immediately after such merger, consolidation or
share exchange, or (B) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 22, 1999, pursuant to express
authorization by the Board that refers to this exception) representing at least
50% of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or


(iv)        the sale or disposition by the Company of all or substantially all
of the Company’s assets to a Person (in one transaction or a series of related
transactions within any period of 12 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to (a) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock; (b) an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company; (c) a Person that owns, directly or indirectly, 50% or more of the
total value or voting power of all of the outstanding stock of the Company; or
(d) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a Person that owns, directly or indirectly,
50% or more of the total value or voting power of all the outstanding voting
stock of the Company.  It is understood that in no event shall a sale or
disposition of assets be considered to be a sale of substantially all of the
assets unless the assets sold or disposed of have a total gross fair market
value of at least 40% of the total gross fair market value of all of the
Company’s assets immediately prior to such sale or disposition.


2              Related Definitions.  For purposes of this Annex, the following
terms, when capitalized, shall have the following meanings:


(i)  Act.  The term “Act” means the Securities Exchange Act of 1934, as amended.


(ii)  Affiliate and Associate.  The terms “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule l2b-2 of the General
Rules and Regulations under the Act.


(iii)  Beneficial Owner.  A Person shall be deemed to be the “Beneficial Owner”
of any securities:

 
-2-

--------------------------------------------------------------------------------

 
 
(a)            which such Person or any of such Person’s Affiliates or
Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (A) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement, dated as of July 22, 1999, between the Company and Wells Fargo Bank
Minnesota, National Association (as successor Rights Agent), as amended from
time to time (or any successor to such Rights Agreement), at any time before the
issuance of such securities;


(b)           which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
Subsection 2(iii)(b) as a result of an agreement, arrangement or understanding
to vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or


(c)           which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in
Subsection 2(iii)(b) above) or disposing of any voting securities of the
Company.


(iv)   Person.  The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.


(v)   Stock.  The term “stock” shall have the meaning contemplated by Treasury
Regulation 1.409A-1 et seq.

-3-

--------------------------------------------------------------------------------